            Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 1 of 12



 1   Pamela S. Karlan                                            Cecillia D. Wang (pro hac vice)
 2
     Principal Deputy Assistant Attorney General                 ACLU FOUNDATION
     Steven H. Rosenbaum (NY Bar No.                             39 Drumm St.
 3   1901958)                                                    San Francisco, CA 94111
     Cynthia Coe (DC Bar No. 438792)                             Telephone: + 1 (415) 343-0775
 4   Maureen Johnston (WA Bar No. 50037)                         Facsimile: + 1 (415) 395-0950
 5   Nancy Glass (DC Bar No. 995831)                             Email: cwang@aclu.org
     Beatriz Aguirre (NV Bar No. 14816)
 6   U.S. Department of Justice,                                 Stanley Young (pro hac vice)
     Civil Rights Division                                       COVINGTON & BURLING LLP
 7
     Special Litigation Section                                  3000 El Camino Real
 8   150 M Street NE, 10th Floor,                                5 Palo Alto Square, 10th Floor
     Washington, D.C.                                            Palo Alto, California 94306
 9                                                               Telephone: + 1 (650) 632-4704
10   Attorneys for the United States                             Facsimile: + 1 (650) 632-4804
                                                                 Email: syoung@cov.com
11
                                                                 Attorneys for Plaintiffs (additional attorneys
12
                                                                 listed on next page)
13

14                                   UNITED STATES DISTRICT COURT

15                                    FOR THE DISTRICT OF ARIZONA

16    Manuel de Jesus Ortega Melendres, on
17    behalf of himself and all others similarly                   Civil Case No.: 2:07-cv-2513-PHX-GMS
      situated; et al.
18
                            Plaintiffs,                            UNITED STATES’ AND PLAINTIFFS’
19                                                                 JOINT REPLY TO DEFENDANTS’
      and
20                                                                 RESPONSE IN OPPOSITION TO
      United States of America                                     PLAINTIFFS’ AND UNITED STATES’
21                                                                 JOINT MOTION FOR ORDER TO
                            Plaintiff-Intervenor,                  SHOW CAUSE
22

23           v.
24
      Paul Penzone, in his official capacity as
25    Sheriff of Maricopa County, AZ; et al.

26                           Defendants.
27

28


        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
           Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 2 of 12



 1   Additional Attorneys for Plaintiffs:                        Hannah Chartoff (pro hac vice)
 2
     Victoria Lopez (AZ 330042)                                  Amy Heath (pro hac vice)
     Christine Wee (AZ 028535)                                   COVINGTON & BURLING LLP
 3   Casey Arellano (AZ 031242)                                  Salesforce Tower
     ACLU Foundation of Arizona                                  415 Mission Street, Suite 5400
 4   3707 North 7th Street, Suite 235                            San Francisco, California 94105-2533
 5   Phoenix, AZ 85014                                           Telephone: + 1 (415) 591-6000
     Telephone: (602) 650-1854                                   Facsimile: + 1 (415) 591-6091
 6   Email: vlopez@acluaz.org                                    Email: hchartoff@cov.com
     Email: cwee@acluaz.org                                      Email: aheath@cov.com
 7
     Email: carellano@acluaz.org
 8                                                               MALDEF
                                                                 Adrian Hernandez (pro hac vice)
 9                                                               634 South Spring Street, 11th Floor
10                                                               Los Angeles, CA 90014
                                                                 Telephone: +1 (213) 629-2512
11                                                               ahernandez@maldef.org
12
            In their opposition to the Joint Motion for an Order to Show Cause (Doc. 2610) (Joint
13
     Motion), Defendants do not dispute that they have been violating the timeliness requirement in
14
     the Second Amended Second Supplemental Permanent Injunction/Judgment Order (Doc. 1765)
15
     (Second Order). The numbers speak for themselves: Defendants’ case closure rate for
16
     misconduct investigations has increased from 204 days in 2018 to 509 days in 2020. See Doc.
17
     2594, Independent Monitor’s Twenty-Sixth Quarterly Report, at 190, 201 (Feb. 9, 2021).
18
     Defendants offer no solution consistent with the Second Order to reduce the delays and clear the
19
     investigation backlog, and they have no timeline for when that might happen. Instead,
20
     Defendants’ Response in Opposition to the Joint Motion (Doc. 2616) (Defs.’ Resp.)
21
     demonstrates that their strategy is to blame others—Plaintiffs, the United States, the Monitor,
22
     and most of all, the Second Order itself.
23
            A contempt hearing is necessary here. Defendants have known about the increasing
24
     investigative delays and growing backlog for years, yet they still have not implemented several
25
     of the proposals they now offer as solutions. Indeed, it appears that Defendants only began to
26
     contemplate some of these proposals a few months ago. As the delays grew, Defendants rejected
27
     the United States’ suggestions for improving the efficiency of MCSO investigators. Contrary to
28


        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
              Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 3 of 12



 1   Defendants’ assertion that “[a] contempt proceeding will only serve to distract MCSO from its
 2   compliance efforts,” Defs.’ Resp. at 17:11-12, a contempt proceeding is necessary to address
 3   Defendants’ resistance to the Court’s orders. The motion for an order to show cause should be
 4   granted.
 5   I.        Plaintiffs and the United States have established that the Court should issue an
 6             order to show cause why Defendants should not be held in civil contempt.
 7             Defendants do not dispute that they are violating the Second Order by taking an average
 8   of more than 500 days to resolve misconduct investigations. Defs.’ Resp. 5:8-11. To the
 9   contrary, Defendants admit that their chronic failure to resolve cases in a timely manner, in
10   violation of Paragraph 204 of the Second Order, is “directly correlated” to the 1,738-case
11   backlog. Id. at 5:13, 7:1. This admission establishes Defendants’ violation of Paragraph 204.
12   Plaintiffs and the United States have therefore established that the Court should issue an order
13   requiring Defendants to show cause why they should not be held in contempt. See SEC v. Hyatt,
14   621 F.3d 687, 696 (7th Cir. 2010) (quoting 5 Wright & Miller, Federal Practice and Procedure
15   § 1195 (3d ed. 2004)); EEOC v. Chipotle Mexican Grill, 2019 WL 3842004, at *3 (N.D. Cal.
16   Aug. 15, 2019) (citing Martinez v. City of Pittsburg, 2012 WL 699462, at *4 (N.D. Cal. Mar. 1,
17   2012) (“Normally, if a court determines that a person has violated a specific and definite order
18   of the court, the court should issue an order to show cause.”).
19   II.       Defendants’ Response reveals they seek to modify the Second Order rather than
20             take all reasonable steps to comply with it.
21             Defendants’ Response demonstrates that a contempt finding is necessary to bring
22   Defendants into compliance. To overcome a finding of civil contempt at a show cause hearing,
23   Defendants would have to show they “took all reasonable steps to comply with the order.” Kelly
24   v. Wengler, 822 F.3d 1085, 1096 (9th Cir. 2016) (emphasis in original). The remedial measures
25   Defendants describe in their Response are too limited to realistically allow MCSO to clear the
26   backlog and routinely resolve cases by the deadlines set in the Second Order. To the contrary,
27   Defendants’ Response makes clear that rather than engage in a good-faith effort to comply with
28   the Second Order, Defendants’ true strategy is to narrow it.
                                                               3
           UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                         STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
              Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 4 of 12



 1             A.      Defendants’ recent proposals have not been implemented and are not
 2                     calculated to bring MCSO into compliance.
 3             Defendants describe in their Response three proposals to address the investigative
 4   backlog: increased staffing, “human resource consultations,” and “contracting through an
 5   outside firm.” Defs.’ Resp. 8:3-9:30, 12:5-13:14. None of the proposals has been fully
 6   implemented, and MCSO only began pursuing these initiatives in the last few months.
 7             Defendants have known since at least 2017 that the Professional Standards Bureau (PSB)
 8   is inadequately staffed. See Doc. 2097, Independent Monitor’s Twelfth Quarterly Report, at 173
 9   (July 28, 2017) (describing PSB Commander’s determination that PSB was understaffed). In its
10   most recent monitoring report, the Monitor described the scope of the problem. As of the
11   October 2020 virtual site visit, MCSO had filled only one of the eleven positions approved for
12   PSB in the 2018 budget. Doc. 2594, at 193. PSB did hire the three new civilian investigators
13   authorized by the 2019 budget. Id. at 194. However, these new hires, as the Monitor explained,
14   were not sufficient: “As we have previously noted, hiring of civilian personnel is a positive step,
15   but their hiring will not address what is an unacceptable failure to properly staff PSB with an
16   adequate number of investigators to comply with the Order.” Id.
17             Despite this long-standing staffing crisis, “[i]n October 2020, PSB began working on a
18   restructuring plan.” Defs.’ Resp. at 8. This plan was to hire staff for “seven new positions” in
19   PSB. Defs.’ Resp. at 8:12-18. This represents a net gain of only four positions, since
20   Defendants’ staffing plan also involves eliminating three positions. Id. Furthermore, the increase
21   does not appear to represent any additional investigators. 1 Defendants argue that “[s]imply
22   hiring more staff” will not clear the backlog. Defs.’ Resp. at 9:14-15. But Defendants’ proposal
23   does not even acknowledge the Monitor’s determination PSB requires a significant staffing
24   increase to function properly.
25             Defendants’ second proposal, disclosed for the first time to Plaintiffs and the United
26   States in Defendants’ Response, is a 2021 pilot program to treat matters submitted to PSB as
27

28   1
         Defendants do not disclose what role the eliminated positions had. Defs.’ Resp at 8:12-18.
                                                               4
           UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                         STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
            Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 5 of 12



 1   internal complaints as “human resource consultations.” Defs.’ Resp. at 12:6-26. It is not clear
 2   how this initiative would help Defendants reduce PSB’s caseload. If the complaints do not
 3   concern misconduct, they should not have been assigned to PSB. As MCSO describes this
 4   program, it appears premised on the idea that internal complaints are somehow less serious or
 5   worthy of investigation than external complaints. In fact, internal complaints have the potential
 6   to surface significant misconduct, especially concerning bias. Nor has MCSO explained how
 7   this program is consistent with the principle of progressive discipline in MCSO’s disciplinary
 8   policy. See MCSO Policy GC-17, Employee Disciplinary Procedures, at 6 (“[R]epeat violations,
 9   or multiple violations arising from one incident, should generally result in progressively more
10   serious discipline.”), available at https://www.mcso.org/Home/ShowDocument?id=586.
11          Defendants’ third proposal is to contract with a large firm that would focus on reducing
12   the backlog. Defs.’ Resp. at 13:2-14. This proposal is also indefinite and undefined. MCSO
13   “hopes” the firm will have the capacity to impact the backlog and “is in the process of”
14   obtaining approval for the contract. Defs.’ Resp. at 13:11-12. MCSO does not disclose any
15   timeline as to when it expects to complete this process, or the specific role that it expects this
16   firm to play, such as the types of cases it will work on, or the amount by which the firm is
17   expected to impact the backlog. MCSO also does not explain why it waited until “late 2020” to
18   take this step, and acknowledges that “[t]his is not a permanent solution.” Id. at 13:2-13.
19          Defendants’ three proposals were devised in the last few months to address a backlog that
20   they have known about for years. These proposals do not come close to demonstrating that
21   MCSO has taken all reasonable steps to comply with the Second Order.
22          B.      Defendants’ real strategy is to modify the Second Order.
23          Rather than taking obvious steps such as addressing PSB’s chronic understaffing, or
24   taking measures to reduce the recurrence of misconduct itself, Defendants’ solution is to blame
25   the Second Order. Defendants complain that Plaintiffs and the United States have not accepted
26   MCSO’s proposals to modify the Second Order. Defs’ Resp. at 14:6-16:6. However, Defendants
27   have ignored suggestions and offers of compromise, and have instead doggedly pursued
28

                                                            5
        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
            Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 6 of 12



 1   modifications that would significantly narrow the scope of the Second Order and reintroduce the
 2   same discretionary standards that MCSO previously abused.
 3                  1.      The United States and Plaintiffs have cooperated with MCSO to find
 4                          solutions to reduce MCSO’s caseload.
 5          Plaintiffs and the United States have attempted—for years—to accommodate
 6   Defendants’ requests for assistance with reducing PSB’s caseload. Many of the changes
 7   Defendants characterize in their Response as “steps” toward compliance are in fact the result of
 8   solutions agreed to by the Plaintiffs and the United States. Defs.’ Resp. at 7:25. For example,
 9   Plaintiffs and the United States agreed to the creation of the “service complaint” category so that
10   concerns about MCSO’s operations that do not implicate a deputy’s behavior can be addressed
11   without the involvement of PSB. Doc. 2534, Independent Monitor’s Twenty-Third Quarterly
12   Report, at 198 (May 14, 2020). When MCSO later indicated that a large percentage of service
13   complaints did not involve an MCSO deputy, the parties agreed to an “expedited process to
14   handle service complaints where it could be immediately determined that the complaint did not
15   involve MCSO personnel.” Id. Plaintiffs and the United States also agreed that supervisors may
16   immediately address certain minor misconduct through a non-disciplinary intervention, so long
17   as the minor misconduct does not reflect a pattern of behavior and the process is administered
18   consistently. Id. at 199. In addition, the parties agreed to give the PSB commander “the
19   discretion to determine that internal complaints alleging minor policy violations can be
20   addressed without a formal investigation if certain criteria exist,” provided the basis for the
21   exercise of discretion was documented properly. Id. With these accommodations, Plaintiffs and
22   the United States have attempted to assist MCSO by reducing the burden on PSB and allowing
23   MCSO to handle complaints without full administrative misconduct investigations, where
24   appropriate.
25          The United States has attempted to offer further assistance to Defendants, but they have
26   generally been resistant to these suggestions. Two recent examples illustrate the point. The
27   United States stated that it was open to considering MCSO’s proposal to address additional
28   minor misconduct through supervisory interventions and invited MCSO to identify the specific
                                                            6
        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
            Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 7 of 12



 1   policy violations that would be eligible for this process. Doc. 2610.7, Letter from Maureen
 2   Johnston to Ortega Melendres distribution list, at 3 (Nov. 16, 2020). MCSO never responded to
 3   this offer.
 4          In another exchange, the United States flagged for MCSO several instances in which PSB
 5   investigators had overworked cases, a problem that delays the resolution of cases and, if
 6   systemic, would contribute to the backlog. Doc. 2616.1, Declaration of Kimberly Friday in
 7   Support of Def’s. Opp. to Mot. for Order to Show Cause, Ex. D, at 4-6. The United States
 8   recommended that MCSO require PSB investigators to organize their investigations with
 9   investigative plans that are reviewed by supervisors. Id. at 5. As the United States pointed out,
10   this investment of time at the outset of an investigation could save the investigator hours of
11   work by avoiding unnecessary or duplicative investigative actions. Id. MCSO rejected this
12   suggestion. Id. at 1.
13                  2.       Defendants’ true goal is not to comply with the Second Order but to
14                           modify it.
15          Defendants make no secret of their assessment that the only way they can comply with
16   the Second Order is by narrowing it: “[T]he sheer volume of complaints received by PSB every
17   year is an unanticipated consequence of the Second Order’s requirement that all allegations of
18   misconduct must be routed through PSB.” Defs.’ Resp. at 6:18-20. According to Defendants, the
19   backlog is inevitable “[u]nless the volume of new cases is addressed[.]” Defs.’ Resp. at 13:13-
20   14. And the majority of Defendants’ proposals for reducing the volume of new cases require
21   modifying the Second Order. Defs.’ Resp. at 14:7-16:2.
22          Defendants’ recalcitrance extends to the Court’s most recent order, which rejected sua
23   sponte Defendants’ argument that the Monitor had changed its methodology in assessing
24   timeliness under Paragraph 204. Doc. 2576 (Dec. 18, 2020). This Court ruled that the Monitor’s
25   approach did not constitute a change in methodology. Id. at 3:23-25. Nevertheless, Defendants
26   in their Response again mischaracterize the Monitor’s assessment of timeliness as the Monitor’s
27   “new methodology.” Defs.’ Resp. 5:11. Given Defendants’ ongoing resistance to this Court’s
28   orders, contempt remedies are necessary to obtain compliance from Defendants.
                                                            7
        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
            Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 8 of 12



 1          There is no question that MCSO is out of compliance with Paragraph 204. MCSO’s
 2   chronic failure to process complaints within the time periods specified by the Second Order has
 3   created an untenable backlog that undermines MCSO’s entire internal investigation system.
 4   III.   Defendants’ efforts to comply with other requirements of the Second Order do not
 5          negate MCSO’s violation of Paragraph 204.
 6          Defendants raise several issues that are beside the point and do not address Plaintiffs’ and
 7   the United States’ evidence that a show-cause order is warranted. We address each point in turn.
 8          First, Defendants point to areas of the Second Order where the Monitor has found MCSO
 9   in compliance. Defs.’ Resp. at 2:17-3:22; 5:20-6:10. Yet MCSO’s compliance with certain
10   provisions of the Second Order does not negate its non-compliance with Paragraph 204, or the
11   backlog that has resulted from MCSO’s failure to resolve cases within the timelines set by this
12   Court. The Second Order requires Defendants to conduct “objective, comprehensive, and timely
13   administrative investigations of all allegations of employee misconduct.” Second Order at ¶ 183
14   (emphasis added). Irrespective of the Monitor’s findings with regard to the quality of MCSO’s
15   investigations, MCSO’s systemic failure to conduct timely investigations establishes that it is in
16   violation of a requirement at the heart of the Second Order.
17          Second, MCSO says that it gives priority to Class Related Matters (CRMs) and notes that
18   its delays in resolving these matters are not as long as its delays in resolving other cases—209
19   days for CRMs, compared with more than 500 days for all cases. Defs.’ Resp. at 6:12-14; Doc.
20   2569 at 4. In addition to violating the 85- and 60-day deadlines set by Paragraph 204 of the
21   Second Order, MCSO’s timeframe for resolving CRMs also violates the 180-day deadline
22   imposed by state law. See A.R.S. § 38-1110(A). Defendants’ failure to meet statutory
23   deadlines—let alone Court deadlines—for even its prioritized cases underscores the depth of the
24   systemic dysfunction in PSB and the need for a show-cause order.
25

26

27

28

                                                            8
        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
              Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 9 of 12



 1             Finally, Defendants note that complaints pertaining to traffic stops or racial bias make up
 2   a relatively small proportion of the overall PSB caseload. 2 Defs.’ Resp. at 7:1-10. These data
 3   have no apparent relevance, and Defendants do not explain why they include this information.
 4   The Second Order makes clear that to assess compliance, the Monitor must be given “full access
 5   to all internal affairs investigations or matters that might have been the subject of an internal
 6   affairs investigation by the MCSO.” Second Order at ¶ 292 (emphasis added). The Court also
 7   authorized the Monitor to “assess all internal affairs investigations conducted by the MCSO to
 8   evaluate their good faith compliance” with the Second Order. Id. (emphasis added).
 9   Furthermore, the Ninth Circuit has specifically rejected the argument that the Monitor should
10   assess only misconduct investigations pertaining to the Plaintiff class. See Melendres v.
11   Maricopa Cty., 897 F.3d 1217, 1221 (9th Cir. 2018), cert. denied sub nom. Maricopa Cty. v.
12   Melendres, 140 S. Ct. 96 (2019). Here, where the Court found that MCSO manipulated its
13   disciplinary policies to the detriment of the Plaintiff class, it is essential to assess the quality of
14   MCSO’s systems overall. See Doc. 1677, Findings of Fact (May 13, 2016) at ¶¶ 506-515.
15             Irrespective of the proportion of the overall caseload that investigations into racial bias
16   and traffic stops represent, there is no question that Defendants’ handling of all cases bears on
17   whether Defendants are complying with the Second Order.
18   IV.       Defendants’ delays in resolving misconduct investigations cause harm to Plaintiffs
19             and require immediate redress.
20             Defendants argue that Plaintiffs have not shown harm to the Plaintiff class. Defs.’ Resp.
21   at 16:7-19. This assertion is both false and misguided. As this Court recently explained,
22

23   2
       These numbers may be artificially low. Plaintiffs and the United States have notified
     Defendants that PSB investigators should have added bias allegations to four of the seven CRMs
24
     that MCSO closed in the third quarter of 2020. Doc. 2610.4, Email from Nancy Glass to Ortega
25   Melendres distribution list (Feb. 3, 2021). In three cases, the PSB investigator did not
     investigate bias where a license plate and two driver’s licenses belonging to individuals with
26   Hispanic last names were found by an MCSO deputy’s ex-wife in the garage of the deputy’s
27
     former home. Id. at 2-4. In another case, the PSB investigator did not add a bias allegation
     where a court interpreter alleged that she had been “profiled” by an MCSO deputy who
28   confronted the interpreter for parking in a spot reserved for court staff. Id. at 4-6.
                                                               9
           UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                         STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
             Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 10 of 12



 1   MCSO’s delays in resolving misconduct cases are inherently prejudicial to both complainants
 2   and principals: “Such time frames do appear to have the tendency to deny justice both to the
 3   complainant and the subject of the complaint as the matter remains unresolved, memories fade,
 4   and witnesses become unavailable.” Doc. 2576 at 2. MCSO personnel named as principals in
 5   serious misconduct investigations are also harmed by MCSO’s violation of Paragraph 204
 6   because they are presumptively ineligible for hire or promotion during the pendency of the
 7   investigation. See Second Order at ¶ 173.
 8            But even if the harm caused by Defendants’ violation were not self-evident, there is no
 9   requirement—at this juncture or at a show-cause hearing—for Plaintiffs to establish harm. To
10   meet the initial burden in proving contempt, Plaintiffs and the United States need only establish
11   by clear and convincing evidence that Defendants “violated a specific and definite order” of this
12   Court. See FTC v. Affordable Media, 179 F.3d 1228, 1239 (9th Cir. 1999). Plaintiffs and the
13   United States have met this burden because Defendants have conceded the point.
14            Finally, Defendants contend that a contempt proceeding “will serve only to distract
15   MCSO from its compliance efforts.” Def. Resp. at 17:11-12. Defendants’ Response itself
16   demonstrates why contempt proceedings should not be dismissed as a “distraction.” Defendants
17   have failed to comply with the Second Order, yet they have accepted no responsibility for their
18   current predicament and still have no viable plan for bringing themselves into compliance. This
19   Court can have no confidence that, without intervention from the Court, Defendants will take all
20   reasonable steps to comply. Defendants should not be permitted to continue to let a problem as
21   critical as untimely misconduct investigations fester.
22   V.       Plaintiffs and the United States require discovery in order to obtain information
23            about the causes of Defendants’ violation of Paragraph 204.
24            Plaintiffs and the United States seek leave to conduct discovery into Defendants’
25   violation of the Second Order to develop the record for a contempt hearing. Defendants contend
26   that Plaintiffs and the United States already have access to all the necessary information through
27   the materials Defendants regularly produce pursuant to the Second Order. Defs.’ Resp. 17:7-13.
28

                                                             10
          UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                        STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
           Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 11 of 12



 1          Permitting discovery in preparation for a contempt hearing is appropriate. For example,
 2   Plaintiffs and the United States will need to determine how Defendants, including MCSO
 3   commanders and investigators, have approached the timeliness issue and will need to test
 4   MCSO’s defenses. Defendants’ periodic document productions do not contain that information.
 5                                                   Conclusion
 6          For the foregoing reasons, Plaintiffs and the United States respectfully ask the Court to
 7   grant Plaintiffs’ and the United States’ Joint Motion for an Order to Show Cause.
 8
     ATTORNEYS FOR THE UNITED                                    Amy Heath (pro hac vice)
 9   STATES:                                                     Salesforce Tower
     Pamela S. Karlan                                            415 Mission Street, Suite 5400
10   Principal Deputy Assistant Attorney General                 San Francisco, California 94105-2533
11   Civil Rights Division                                       Telephone: +1 (415) 591-6000
     Steven H. Rosenbaum                                         Facsimile: +1 (415) 591-6091
12   Chief, Special Litigation Section                           Email: hchartoff@cov.com
     Cynthia Coe                                                 Email: aheath@cov.com
13
     Acting Special Counsel (DC Bar No.
     438792)                                                     ACLU FOUNDATION
14
     By: /s/ Nancy Glass                                         Cecillia Wang (pro hac vice)
15   Nancy Glass (DC Bar No. 995831)                             39 Drumm St.
     Maureen Johnston (WA Bar No. 50037)                         San Francisco, CA 94111
16                                                               Telephone: + 1 (415) 343-0775
     Beatriz Aguirre (NV Bar No.14816)
17   Trial Attorneys                                             Facsimile: + 1 (415) 395-0950
     U.S. Department of Justice                                  Email: cwang@aclu.org
18
     Civil Rights Division                                       ACLU Foundation of Arizona
19   Special Litigation Section                                  Victoria Lopez (AZ 330042)
     Telephone: (202) 598-0139                                   Christine K. Wee (AZ 028535)
20   nancy.glass@usdoj.gov                                       Casey Arellano (AZ 031242)
21   ATTORNEYS FOR PLAINTIFFS:                                   3707 North 7th Street, Suite 235
     COVINGTON & BURLING LLP                                     Phoenix, AZ 85014
22                                                               Telephone: +1 (602) 650-1854
     By: /s/ Stanley Young
23   Stanley Young (pro hac vice)                                Email: vlopez@acluaz.org
     Covington & Burling LLP                                     Email: cwee@acluaz.org
24                                                               Email: carellano@acluaz.org
     3000 El Camino Real
25   5 Palo Alto Square, 10th Floor                              MALDEF
     Palo Alto, California 94306                                 Adrian Hernandez (pro hac vice)
26   Telephone: +1 (650) 632-4704                                634 South Spring Street, 11th Floor
27   Facsimile: +1 (650) 632-4804                                Los Angeles, CA 90014
     Email: syoung@cov.com                                       Telephone: +1 (213) 629-2512
28   Hannah Chartoff (pro hac vice)                              ahernandez@maldef.org
                                                           11
        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
           Case 2:07-cv-02513-GMS Document 2617 Filed 03/31/21 Page 12 of 12



 1                                          CERTIFICATE OF SERVICE
 2          I certify that on or about March 31, 2021, I filed the foregoing through the Court’s CM/ECF
 3   system, which will serve a true and correct copy of the filing on counsel of record.
                                                           /s/ Nancy Glass
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


        UNITED STATES’ AND PLAINTIFFS’ JOINT REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ AND UNITED
                                      STATES’ JOINT MOTION FOR ORDER TO SHOW CAUSE
